DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 1 and 22 appear to have typos and should read, “a standpipe including a valve member” and “configured to engage an outer surface of the lock member” respectively.
Claim 11 line 1 appears to have typos and should read, “a standpipe including a valve member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The additional claims are rejected as depending from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. US 2006/0054547 in view of Roll et al. US 2007/0241047, Stamey Jr. et al. US 2017/0106317, Sommer et al. US 2002/0036165 and Marshall et al. US 2012/0168359.

	Claim 1, Richmond teaches a filter assembly comprising: a ring of filter media (30) defining an inner surface and first and second opposite ends, a central tube (32) disposed within the ring of filter media and engaging the inner surface, a first end cap (34) coupled to the first end, a second end cap (18) coupled to the second end, the second end cap including a radially extending portion, a first axially extending portion (defining cylindrical recess 318) disposed within the central tube, a second axially extending portion (portion of 314) disposed within the central tube, and a lip disposed within the central tube, the radially extending portion having an outermost surface opposing the second end of the filter media and defining a first opening, the first axially extending portion having a stepped ledge (314) extending between the first axially extending portion and the second axially extending portion and defining a first inner diameter, the lip extending radially inward from the second axially extending portion, the lip forming a second opening defining a second inner diameter less than the first inner diameter and the stepped ledge is disposed between an outermost surface of the second end cap and the lip (fig. 20-26, paragraph 30-34, 39). Richmond does not teach a first or second seal of the first axially extending portion having an annular stepped ledge. 
The recitation of the filter assembly configured for use with a standpipe including a valve member and a lock member, the lock member operable to translate away from the valve member along an axis is a recitation of intended use of the filter assembly and 
Roll teaches a filter assembly comprising: a ring of filter media (14) defining first (22) and second (24) opposite ends, a first end cap (16) coupled to the first end, a second end cap (18) coupled to the second end and including a radially extending portion (34) and a first axially extending portion (38), a second axially extending portion (52), the radially extending portion having an outermost surface opposing the second end of the filter media and defining a first opening, the first axially extending portion having a stepped ledge (60) extending between the first axially extending portion and the second axially extending portion and defining a first inner diameter, a first seal (138) supported by the second end cap and including a second opening defining a second inner diameter less than the first inner diameter, a second seal (40) supported by the second end cap and including an inner surface defining a third opening having a third inner diameter greater than the first inner diameter and the second inner diameter, wherein the stepped ledge is disposed between the first seal and the second seal (fig. 1-8, paragraph 37-54). Roll teaches that a seal (40) may be disposed on the second end cap to radially seal the end cap against a standpipe (paragraph 38) and that an additional seal (138) may be placed between the axially extending portion and the standpipe (paragraph 54). One of ordinary skill in the art would readily recognize that it would be necessary to provide a seal between the end cap and the standpipe to prevent 
Roll teaches the second seal (40) located where it would appear to be engaging the outermost surface of the second end cap in figure 1b, however, it is not entirely clear as figure 1b shows an exploded depiction of the filter assembly. Therefore, it is unclear if Roll actually teaches the second seal located as claimed. Sommer and Stamey ‘317 each teach a filter assembly comprising a ring of filter media defining first and second opposite ends, first and second end caps coupled to the first and second opposite ends respectively, where the second end cap (Sommer 18, Stamey ‘317 114) including a radially extending portion having an outermost surface opposing the second end of the filter media and defining a first opening, and a second seal (Sommer 19, Stamey ‘317 180) engaging the outermost surface of the second end cap (Sommer fig. 1, Stamey ‘317 fig. 1). The recited configuration of the second seal engaging the outermost surface of the second end cap is a well-known configuration of end cap and seal member to form a radially extending seal between a filter assembly and a filter housing element as clearly demonstrated by both Sommer and Stamey ‘317 and as indicated by figure 1b of Roll. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	Roll further teaches a filter assembly comprising: a ring of filter media (1504) defining an inner surface, a first end and a second end opposite the first end, a first end cap (1502) coupled to the first end, a second end cap (1510) coupled to the second end, the second end cap including a radially extending portion, a first axially extending portion (1526) disposed within the filter media, a second axially extending portion (1528) disposed within the filter media, and a lip (1536) disposed within the filter media, the radially extending portion having an outermost surface opposing the second end of the filter media and defining a first opening, the first axially extending portion having an annular stepped ledge (1530) extending radially inwardly from the first axially extending portion to the second axially extending portion and defining a first inner diameter, the lip 
Claim 11, Richmond teaches a filter assembly comprising: a ring of filter media (30) defining an inner surface and first and second opposite ends, a central tube (32) disposed within the ring of filter media and engaging the inner surface, a first end cap (34) coupled to the first end, a second end cap (18) coupled to the second end, the second end cap including a radially inward extending lip disposed within the central tube, a stepped ledge (314) disposed within the central tube, and an outermost surface opposing the second end of the filter media, the stepped ledge is capable of engaging a radially extending surface of a valve member (fig. 20-26, paragraph 30-34, 39). Richmond does not teach a first or second seal or an annular stepped ledge. 
The recitation of the filter assembly configured for use with a standpipe including a valve member and a lock member, the lock member operable to translate away from the valve member along an axis is a recitation of intended use of the filter assembly and does not provide any further structural limitations to the recited filter assembly. Additionally, the recitation of how the filter assembly interacts with a valve member is a 
	Roll teaches a filter assembly comprising: a ring of filter media (14) defining a first end (22) and a second opposite end (24), a first end cap (16) coupled to the first end, and a second end cap (18) coupled to the second end and including a first seal (40), a stepped ledge (60), and an outermost surface opposing the second end of the filter media, the first seal including a radially extending seal surface and an axially extending seal surface having an inner diameter (fig. 1-8). One of ordinary skill in the art would readily recognize that it would be necessary to provide a seal between the end cap and the standpipe to prevent unfiltered fluid from bypassing the filter media and thus would look to the prior art, such as Roll, as to how to provide proper sealing in such a system. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Roll teaches the second seal (40) located where a first portion of the radially extending seal surface would appear to be engaging the outermost surface of the second end cap and a second a second portion, in figure 1b, however, it is not entirely clear as figure 1b shows an exploded depiction of the filter assembly. Therefore, it is unclear if Roll actually teaches the second seal located as claimed. Sommer and Stamey ‘317 each teach a filter assembly comprising a ring of filter media defining first and second opposite ends, first and second end caps coupled to the first and second opposite ends respectively, where the second end cap (Sommer 18, Stamey ‘317 114) 
	Marshall teaches a filter assembly comprising: a ring of filter media (128) defining a first and second end, a first end cap (142) and a second end cap (136) coupled to a second end of the filter media, the second end cap including a radially extending portion, an axially extending portion and a lip, the lip extending radially inward from the axially extending portion and a first seal (140) defining an annular channel that receives the lip, the seal defining an inner diameter (fig. 1-2). The recited structure for engaging a seal with an end cap of a filter element is a well-known structure, as demonstrated by Marshall and would have been obvious to one of ordinary skill in the art as a way to carry the seal on the end cap such that the seal can form a radial seal with a structure of a filter housing, in which the filter element is installed (paragraph 49). The claim 
Roll further teaches a filter assembly comprising: a ring of filter media (1504) defining an inner surface, a first end and a second end opposite the first end, a first end cap (1502) coupled to the first end, a second end cap (1510) coupled to the second end, the second end cap including a radially inward extending lip (1536) disposed within the filter media, an annular stepped ledge (1530) disposed within the filter media, and an outermost surface opposing the second end of the filter media (fig. 18-24). It would have been obvious to one of ordinary skill in the art to use the annular stepped ledge of Roll in place of the stepped ledge of Richmond because the stepped ledge (1530) acts as a projectionless standpipe actuator to engage an axial surface portion of a valve and can still actuate the valve without interaction with key sockets of the valve (paragraph 77-78). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 4, 10, 13 and 18-20, Richmond further teaches the stepped ledge includes a step surface that is substantially perpendicular to an inner surface of the first axially extending portion (fig. 20-26); the second end cap includes an axially extending portion including a step surface that is substantially perpendicular to an inner surface of the axially extending portion (fig. 20-26); the second axially extending portion extends opposite the first axially extending portion and substantially perpendicular to the radially extending portion (fig. 20-26); the second end cap includes a first axially extending 
	Claim 5-8, 14-16, Roll further teaches the second seal is at least partially disposed within the first opening (fig. 1-8); the second seal includes a first radially extending surface and a second radially extending surface opposite the first radially extending surface, the surfaces being parallel and the first radially extending surface faces away from the stepped ledge (fig. 1b); the second end cap includes a second axially extending portion extending opposite the first axially extending portion and substantially perpendicular to the radially extending portion (fig. 1b); the first seal (40) having a rectangular shaped cross section, therefore the upper and lower surface thereof are considered the recited first and second radially extending surfaces and they are parallel (fig. 1b); and the second end cap includes an axially extending portion (38) including a step surface (60) that is substantially perpendicular to an inner surface of the axially extending portion (fig. 1b).
Claims 3 and 9, Roll further teaches the first radially extending surface defines the third inner diameter (claim 9) and the first radially extending surface defines the first outer diameter. The recitation of diameters expanding is a recitation of intended use and does not provide any further structural limitations to the apparatus. The seal of Roll are 
Claims 2 and 12, Roll teaches the recited seals but does not teach the material of the seals. Flexible polymer material such as rubber is a very common seal material and would have been well within the normal capabilities of one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 12/31/21 have been fully considered but they are not persuasive.
Applicant argues that the prior art is silent with respect to providing a filter element having a seal that is configured to engage an outer surface of a lock member of a standpipe to move the lock member away from a valve member. As stated in the rejection above, the recitation of a seal that is configured to engage an outer surface of a lock member of a standpipe to move the lock member away from a valve member is an intended use. The claims are directed to a filter assembly which does not include a standpipe, valve member or lock member. The prior art teaches all of the recited structures arranged and configured as recited in the claims and therefore is deemed capable of performing the recited intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778